Name: 2006/332/EC: Council Decision of 25 April 2006 appointing two Czech members and two Czech alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-10-25; 2006-05-09

 9.5.2006 EN Official Journal of the European Union L 122/28 COUNCIL DECISION of 25 April 2006 appointing two Czech members and two Czech alternate members to the Committee of the Regions (2006/332/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Czech Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of the Committee of the Regions has become vacant following the expiry of the mandate of Mr FrantiÃ ¡ek DOHNAL. A second member's seat has become vacant following the resignation of Mr Martin TESAÃ Ã K. An alternate member's seat will become vacant following the appointment as member of Mr Stanislav JURÃ NEK, currently an alternate member. A second alternate member's seat will become vacant following the appointment as member of Mr Petr OSVALD, currently an alternate member, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions: (a) as members:  Mr Stanislav JURÃ NEK, President of the Regional Council of JihomoravskÃ ½ kraj, in place of Mr FrantiÃ ¡ek DOHNAL,  Mr Petr OSVALD, Member of the town assembly of the City of PlzeÃ , PlzeÃ skÃ ½ kraj in place of Mr Martin TESAÃ Ã K; (b) as alternate members:  Mr MiloÃ ¡ VYSTRÃ IL, President of the Regional Council of VysoÃ ina kraj, in place of Mr Stanislav JURÃ NEK,  Mr Martin TESAÃ Ã K, Lord Mayor of the City of Olomouc, OlomouckÃ ½ kraj in place of Mr Petr OSVALD. For the remainder of the term of office, which ends on 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 25 April 2006. For the Council The President J. PRÃ LL (1) OJ L 56, 25.2.2006, p. 75.